                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA


 NITTO DENKO CORPORATION,

                            Plaintiff,

                      v.                          Civil Action No. 18–cv–01669-SRN-LIB

 HUTCHINSON TECHNOLOGY
 INCORPORATED,

                            Defendant.


     DEFENDANT HUTCHINSON TECHNOLOGY INC.’S STATEMENT OF THE
                             CASE

       Pursuant to the Court’s October 4, 2018 Pretrial Notice and Order (Dkt. 155),

Defendant Hutchinson Technology Inc. (“HTI”) submits this Statement of the Case.

I.     Facts of the Case

       Plaintiff Nitto Denko Corporation (“Nitto”) and HTI are competitors in the world-

wide market for flexures. Flexures are small flexible printed circuit boards used in hard

disk drives.

       Nitto sued HTI in New Jersey District Court in June 2016 alleging infringement of

six patents related to flexures and/or methods of manufacture. In September 2016, Nitto

also filed a motion for a preliminary injunction on five of the asserted patents, seeking to

enjoin HTI from manufacturing or selling flexures worldwide. Nitto’s motion was removed

from the New Jersey court’s docket and has never been refiled. In June 2018, Nitto

consented to transfer this case from New Jersey to this district.




                                              1
II.     Listing of Particularized Facts

       In response to Nitto Japan’s infringement allegations, HTI asserts numerous

defenses and counterclaims. See Dkt. 152. These defenses and counterclaims will establish,

among other things that: (i) Nitto’s claims are entirely without merit, (ii) the Nitto patents

are invalid, (iii) HTI does not infringe any claim of the Nitto patents, and (iv) HTI is entitled

to damages from Nitto Japan.

       In September 2016, Nitto and its Thai subsidiary commenced a parallel action

against HTI’s Thai subsidiary in the Thailand Central Intellectual Property and Trade Court

based on three Thai patents were counterparts of three of the six patents asserted in this

action. Following a trial on the merits, in July 2018, the Thai Court ruled that all three of

Nitto’s Thai patents are invalid in view of prior art. Despite the Thai court’s decision, Nitto

continues to assert the U.S. counterpart patents in this action.

III.   Itemization and Explanation of any Claimed Damages

       Because Nitto’s infringement allegations are exceptionally meritless, this Court

should find this case exceptional and order Nitto to, at the very least, pay HTI’s attorneys’

fees pursuant to 35 U.S.C. § 285.




                                               2
Dated: October 18, 2018   Respectfully submitted,


                          _/s/ Cyrus A. Morton_____________
                          Cyrus A. Morton (# 0287325)
                          Anthony F. Schlehuber (# 0397673)
                          ROBINS KAPLAN LLP
                          800 LaSalle Avenue, Suite 2800
                          Minneapolis, MN 55402
                          Tel: 612-349-8500
                          cmorton@robinskaplan.com
                          aschlehuber@robinskaplan.com

                          Matthew A. Werber (pro hac vice)
                          Angelo J. Christopher (pro hac vice)
                          NIXON PEABODY LLP
                          70 West Madison, Suite 3500
                          Chicago, IL 60602-4224
                          Tel: 312-977-4400
                          mwerber@nixonpeabody.com
                          achristopher@nixonpeabody.com

                          Ronald F. Lopez (pro hac vice)
                          NIXON PEABODY LLP
                          One Embarcadero Center, 18th Floor
                          San Francisco, CA 94111-3600
                          Tel: 415-984-8200
                          rlopez@nixonpeabody.com

                          Abigail T. Reardon (pro hac vice)
                          NIXON PEABODY LLP
                          55 West 46 Street
                          New York, NY 10036-4120
                          Tel: 212-940-3000
                          areardon@nixonpeabody.com

                          Attorneys for Hutchinson Technology, Inc.




                          3
